        Case 2:18-cv-00521-RWS-RSP Document 8
                                            6 Filed 01/15/19
                                                    11/28/18 Page 1 of 5
                                                                       2 PageID #: 159
                                                                                   156

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        Eastern District
                                                    __________  District of
                                                                         of __________
                                                                            Texas

         MONUMENT PEAK VENTURES, LLC                                   )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 2:18-cv-521
                                                                       )
                      HMD GLOBAL OY                                    )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) HMD GLOBAL OY
                                           Karaportti 2, FIN-02610
                                           Espoo, Finland




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           L. CHARLES VAN CLEEF
                                           VAN CLEEF LAW OFFICE
                                           P.O. DRAWER 2432
                                           LONGVIEW, TX 75606-2432


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:           11/28/18
                                                                                            Signature of Clerk or Deputy Clerk
       Case 2:18-cv-00521-RWS-RSP Document
                                       i„,
                                           8 ,~TFiled 01/15/19 Page E.D.
                                                                    2 of Tex.
                                                                         5 PageID    #: 160
                                                                              Case 2:18-cv-00521

                                                    REQUEST
                           FOR SERVICE ABROAD OF JUDICIAL OR EXTRAJUDICIAL DOCUMENTS
                                                         DEMANDE
                                   AUXFINSDE SIGNIFICATIONOUDENOTIFICATIONA LETRANGER
                                          D'UNACTE JUDICIARE OUEXTRAJUDICIAIRE

                                          Convention on the Service abroad of judicial and extrajudicial documents in civil or
                                                      Commercial matters, signed at The Hague, November 15,1965.
                        Convention relative ä la signification et ä la notification ä Vetranger des actes judiciaires ou extrajudiciares en matiere civile
                                                           ou commerciale, signee ä La Haye, le 15 Novembre 1965.


                           Identity and address of the applicant                                                      Address of receiving authority
                              Identite et adresse du requerant                                                        Adresse de l'autorite destinataire
  Aaron D. Lukken, Attomey
  Viking Advocates, LLC                                                                         Ministry of Justice
  6525 Charlotte Street                                                                         Eteläesplanadi 10
  Kansas City, Missouri 64131 USA                                                               FIN-00130 Helsinki
  lukken@vikinglaw.us                                                                           Finland
  Tel.+1.816.200.1383
The undersigned applicant has the honour to transmit -in duplicate- the document listed below and, in conformity with article 5 of the
above-mentioned Convention, requests prompt Service of one copy thereof on the addressee, i.e.,
         (identity and address)
Le requerant soussigne a Vhonneur de faire parvenir en double exemplaire ä 1’autorite destinataire les documents ci-dessous enumeres,
en la priant conformement ä Varticle 5 de la Convention precitee, d’en faire remettre sans retard un exemplaire au destinataire, savoir:
                                    HMD GLOBAL OY
         (identite et adresse)      Karaportti 2
                                    FIN-02610 Espoo



a        (a) in accordance with the provisions of sub-paragraph (a) of the first paragraph of article 5 of the Convention.*
         (a) selon lesformes legales (article 5, alinea premier, lettre a).
□        (b) in accordance with the follmving particular method (sub-paragraph (b) of the first paragraph of article 5)*:
         (b) selon laforme particuliere suivante (article 5, alinea premier, lettre b) : _________________________________
□        (c) by delivery to the addressee, if he accepts it voluntarily (second paragraph of article 5)*:
         (c) le cas echeant, par remise simple (article 5, alinea 2).


The authority is requested to return or to have returned to the applicant a copy of the documents and of the annexes*-with a certificate
as provided on the reverse side.
Cette autorite est priee de renvoyer ou de faire renvoyer au requerant un exemplaire de l'acte—et de ses annexes—avec
Vattestation figurant au verso.

THE PERSONS AND ENT1TIES WITHIN THE UNITED STATES COMPETENT TO FORVVARD SERVICE REQUESTS PURSUANT TO ARTICLE 3
INCLUDE ANY COURT OFFICIAL; ANY ATTORNEY: OR ANY OTHER PERSON OR ENTITY AUTHORIZED BY THE RULES OF THE COURT.
(See U.S. declarations to the 1965 Convention at the Hague Conference \vebsite: http://www.hcch.net/indcx_cn.php?act^authoritics.dctails&aid=279)

List of documents
Enumeration des pieces
 Hague Service Convention NOTICE
  SUMMARY OF THE DOCUMENT TO BE SERVED_________________                                           Done at   Kansas City. MO. USA, the 30h November. 201S
  SUMMONS IN A CIVIL ACTION________________________
  COMPLAINT FOR PATENT INFRINGEMENT (with 3 patents)                                              Signature and/or stamp.
 PLAINTIFF’S JURY DEMAND__________________________                                                Signature et/ou cachet.
 REPORT ON THE FILING OR DETERMINATION OF AN
   ACTION REGARDING A PATENT OR TRADEMARK
 CIVIL COVER SHEET

*Delete if inappropriate
Rayer les mentions inutiles.
        Case 2:18-cv-00521-RWS-RSP Document
                                        >
                                            8 *!Filed 01/15/19 Page E.D.
                                                                    3 of Tex.
                                                                         5 PageID    #: 161
                                                                              Case 2:18-cv-00521

                                                                 CERTIFICATE
                                                                 ATTESTATION

 The undersigned authority has the honour to certify, in conformity with Article 6 of the Convention,
 L ’autorite soussignee a 1’honneur d’attester conformement ä l’article 6 de ladite Convention,
^Tjthat the document has been served*/que la demande a ete executee*

              -the (date) / le (date):                              o^-öi^)
                                                                               yöäj        ‘F\r\\oLn&,
              - at (place, Street, number)/ ä (localite, me, numero):

 — in one of the follovving methods authorized by Article 5Idans une des formes suivantes prevues ä Varticle 5 :

              a) in accordance with the provisions of sub-paragraph a) of the first paragraph of Article 5 of the Convention*/
                    selon les formes legales (article 5, alinea premier, lettre a)*

 □            b) in accordance with the follovving particular method*!selon la formeparticuliere suivante* :




 □            c) by delivery to the addressee, if he accepts it voluntarily*/p«r remise simple*

 — in a method authorized by Article 10Idans une des formes suivantes prevues ä Varticle 10:


 The documents referred to in the request have been delivered toiLes documents mentionnes dans la demande ont ete remis ä:
         Identity and description of person/ Identite et qualite de la personne:

                            foLbaA Oy       j                                         by     jproxy


             Relationship to the addressee (family, business or other)/Liens de parente, de subordination ou autres, avec le destinataire de 1’acte :




 2. that the document has not been served, by reason of the follovving facts*/
           que la demande n’a pas ete executee, en raison des faits suivants*:




 □ In conformity with the second paragraph of Article 12 of the Convention, the applicant is requested to pay or reimburse the
 expenses detailed in the attached statement*/ Conformement ä l’article 12, alinea 2, de ladite Convention, le requerant estprie de
payer ou de rembourser les frais dont le detailfigure au memoire ci-joint*.

                                                                 Annexes / Annexes


 Documents retumed/Pieces renvoyees:             O fJiöC U_A/ug/tAjR.)                          iigrKPu
                                                tx.                                                                               -------
 In appropriate cases, documents establishing the Service/ Le cas echeant, les documents justificatifs de 1 ’ execu^Jö^Ä^i^iS^




 Done at / Falt ä                                                                 Signature and/or stamp/ Signat,


 The / le                                             fLbX6*)
                                                                                      H' fAtmu.                    «A,

                                                                                      AJLwx\ a          ocRv e_              cH a ciRr
   if appropriate / s 'il y a lieu
Case 2:18-cv-00521-RWS-RSP Document 8 Filed 01/15/19 PageE.D.
                                                          4 ofTex.
                                                               5 PageID   #: 162
                                                                   Case 2:18-cv-00521
                                                   4

                                                   NOTICE
                                  (recommended by the Fourteenth Session of
                                     Hague Conference of October, 1980)

                                      identite et adresse du destinataire
                                     identity and address ofthe addressee

                                            HMD GLOBAL OY
                                              Karaportti 2
                                              02610 Espoo
                                  (or wherever the defendant may be found)


                                                 IMPORTANT


  THE ENCLOSED DOCUMENT IS OF A LEGAL NATURE AND MAY AFFECT YOUR RIGHTS AND OBLIGATIONS.                     THE
  "SUMMARY OF THE DOCUMENT TO BE SERVED" WILL G1VE YOU SOME INFORMATION ABOUT ITS NATURE AND PURPOSE.
  YOU SHOULD, HOWEVER, READ THE DOCUMENT ITSELF CAREFULLY. IT MAY BE NECESSARY TO SEEK LEGAL ADVICE.


  IF YOUR FINANCIAL RESOURCES ARE INSUFFICIENT YOU SHOULD SEEK INFORMATION ON THE POSSIBILITY OF
  OBTAINING LEGAL AID OR ADVICE EITHER IN THE COUNTRY WHERE YOU LIVE OR IN THE COUNTRY WHERE THE
  DOCUMENT WASISSUED.


  ENQUIRIES ABOUT THE AVAILABILITY OF LEGAL AID OR ADVICE IN THE COUNTRY WHERE THE DOCUMENT WAS ISSUED
  MAY BE DIRECTED TO:


                                               TRES IMPORTANT


  LE DOCUMENT CI-JOINT EST DE NATURE JURIDIQUE ET PEUT AFFECTER VOS DROITS ET OBLIGATIONS. LES "ELEMENTS
  ESSENTIELS DE L'ACTE" VOUS DONNENT QUELQUES 1NFORMATIONS SUR SA NATURE ET SON OBJET. IL EST TOUTEFOIS
  INDISPENSABLE DE LIRE ATTENTIVEMENT LE TEXTE MEME DU DOCUMENT. IL PEUT ETRE NECESSAIRE DE DEMANDER
  UN AVIS JURIDIQUE.


  SI VOS RESSOURCES SONTINSUFFISANTES, RENSEIGNEZ-VOUS SUR LA POSSIBILITE DOBTENIR LASSISTANCE JUDICLAIRE
  ET LA CONSULTATION JURIDIQUE SOIT DANS VOTRE PAYS SOIT DANS LE PAYS DÖRIGINE DU DOCUMENT.


  LES   DEMANDES   DE   RENSEIGNEMENTS   SUR LES       POSSIBILITES   DOBTENIR LASSISTANCE JUDICIAIRE   OU    LA
  CONSULTATION JURIDIQUE DANS LE PAYS 0'ORIGINE DU DOCUMENT PEUVENT ETRE ADRESSEES :




                                             Lone Star Legal Aid
                                         110 North College, Suite 302
                                              Tyler, TX 75702
                                           Tel. +1 (903) 595-4781
          Case 2:18-cv-00521-RWS-RSP Document 8 Filed 01/15/19 PageE.D.
                                                                   5 of Tex.
                                                                        5 PageID    #: 163
                                                                             Case 2:18-cv-00521

                                                               SUMMARY OF THE DOCUMENT TO BE SERVED
                                                                                  ELEMENTS ESSENTIELS DE L 'ACTE
                                             Convention on the Service abroad of judicial and extrajudicial documents in civil or Commercial
                                                                       matters, signed at The Hague, November 15,1965.
                                           Convention relative ä la signification et ä la notification ä Vetranger des actesjudiciaires et extrajudiciares
                                                          en matiere civile ou commerciale, signee ä La Haye, le 15 Novembre 1965.
                                                                                   (article 5, fourth paragraph)
                                                                                         (article 5, alinea 4)




Name and address of the requesting authority:                                   Aaron D. Lukken, Attorney
                                                                                Viking Advocates, LLC
Nom et adresse de Vautorite requerante:                                         6525 Charlotte Street, Kansas City, Missouri, USA
                                                                                lukken@vikinglaw.us Tel. 1.816.200.1383



Particulars of the parties*:
,,      . , ,                       MONUMENT PEAK VENTURES, LLC., Plaintiff
Identue desparttes:                 HMD GLOBAL OY; Defenclcint_________________________________


                                                                                                JUDICIAL DOCUMENT**
                                                                                                   ACTEJUDICIAIRE



Nature and purpose of the document:
Nature et objet de 1'acte: To inform the                            defendant of the claim against it and to demand its appearance at court.




Nature and purpose of the proceedings and, where appropriate, the amount in dispute:
Nature et objet de l'instance, le cas echeant, le montant du litige : The plaintiff accuses the                     defendant of patent inffingement, and seeks damages and
                                                                                                                                                             declaratory relief.




Date and place for entering appearance**:
                                                    Within 21 days after Service, the defendant must file an ansvver and appearance at the United States District
Date et lieu de la comparution :
                                                    Court for the Eastern District of Texas, 100 East Houston Street, Marshall, Texas 75670.




Time limits stated in the document**:
Indication des delaisfigurant dans l ’acte:                      21 days



                                                                              No court has issued a judgment in this matter.




* If appropriate, identity and address of the person interested in the transmission of the document.
     S'ily a lieu, identite ei adresse de ta personne inleressee ä la transmission de 1'acte.
** Delete ifinappropriate.
     Rayer les mentions inutiles.
